On Eehearing. (Filed Oct. 19, 1915.)
Goss, I.
Appellant seeks a rehearing. Counsel’s carefully prepared petition evidences such a desire to render but a dispassionate discussion of the case that it calls for an answer. A strong appeal is made that a divorce be granted because of this being the second *625suit for divorce brought by plaintiff without foundation, as determined by the judgment entered. It is also asserted that it will be impossible for the parties to ever live together in happiness 5 ■ that neither can have the confidence in or affection for the other necessary for domestic tranquillity; that the husband is shown to possess no love for his wife; that his conduct has been such as to destroy all her regard for him, and that in the future his demeanor will be such as to be intolerable to her. That under these circumstances she should not be required to remain his wife, but be granted a divorce.
Appellant’s reasoning and conclusions as well seem to assume, without his realizing their full import, that domestic trouble, loss of respect, esteem or affection of one spouse toward the other, creates a condition which necessarily should be ended by divorcement. It is not altogether the best interests of the parties that control. The staté is vitally interested, and it has a duty in the matter. Divorce is not based upon any theory of mutual discord alone. Else every family could produce the discord and dissolve at pleasure. There is nothing of which this husband is guilty that amounts to a cause for divorce accruing to the wife. The same is true of the wife’s conduct toward him. Whether they resume marital relations depends upon themselves. That they may remain separate is their own affair and the result of their own wilfulness or past folly.
Counsel’s petition also assumes that plaintiff is absolved from supporting his wife and his son. Such is neither the express holding, .nor the legal effect of this judgment. The husband remains under full obligation to support his family. No assumption that he will not do so properly and to her entire satisfaction will be indulged. Should he fail in his duties toward her in this respect, an action will lie for maintenance. This is mentioned to dispel any doubts as to the future rights and liabilities of the parties.
The petition for rehearing is denied.